EXHIBIT 10.1
EXCHANGE AGREEMENT
     This EXCHANGE AGREEMENT (this “Agreement”) is made as of September 30, 2008
(the “Execution Date”) by and among Echo Therapeutics, Inc., a Delaware
corporation (the “Company”), Platinum Long Term Growth VII, LLC (“Platinum”) and
the other investors listed on the signature page attached hereto (together with
Platinum, the “Investors”).
RECITALS
          A. Pursuant to a Note and Warrant Purchase Agreement dated as of
February 11, 2008 (the “Original Purchase Agreement”), the Company issued and
sold to the Investors an aggregate $1,980,212 in principal amount of 8%
unsecured senior convertible promissory notes due February 12, 2011 (the
“Original Notes”). Pursuant to the terms of the Original Purchase Agreement and
the Original Notes, the Company issued, and will issue for the period July 1,
2008 through September 30, 2008, an additional aggregate $97,674.01 in principal
amount of Original Notes as interest on the Original Notes (the “PIK Notes,” and
together with the Original Notes, the “Notes”).
          B. The Notes are convertible into shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), and otherwise have the
rights, preferences, privileges, powers and restrictions set forth in the Notes.
          C. The Investors currently hold an aggregate $2,355,289.72 in
principal amount of Notes constituting all of the now issued and outstanding
Notes except for the Notes held by Gemini Master Fund Ltd., who is not a party
to this Agreement. For the period July 1, 2008 through September 30, 2008, the
Company owes the Investors interest on the Original Notes in the amount of
$47,492.98 and the Company intends to pay such interest with PIK Notes, which
shall be included in the Notes exchanged in accordance with this Agreement.
          D. The Investors and the Company desire that the Investors exchange
all of the Notes for shares of a newly designated series of the Company’s
preferred stock (the “Exchange”), upon the terms and conditions set forth
herein.
          E. The Series A Preferred Stock (as defined herein) is intended to
qualify as an exempted security under Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
THE EXCHANGE

 



--------------------------------------------------------------------------------



 



          1.1 Closing. Subject to the terms and conditions set forth in this
Agreement, the Company and the Investors shall exchange an aggregate
$2,077,886.01 of Notes for 1,539,176 shares of the Company’s Series A Preferred
Stock, par value $0.01 per share (the “Series A Preferred Stock”), and the
Company shall issue to the Investors five-year warrants (the “Warrants”), in
substantially the form attached hereto as Exhibit A, to purchase a number of
shares of Common Stock equal to 10% of the number of shares of Series A
Preferred Stock issuable to such Investor hereunder at an exercise price per
share equal to the Warrant Price (as defined in the Warrants). The closing of
the Exchange and issuance of the Warrants (the “Closing”) shall take place at
the offices of Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry
Sts., Philadelphia, PA 19103, on the date hereof or such other date as the
parties shall agree (the “Closing Date”).
          1.2 Exchange. At the Closing, (i) the Investors shall deliver to the
Company the Notes, (ii) the Company shall deliver to the Investors stock
certificates, registered in the names of the Investors, representing the
Series A Preferred Stock allocated among the Investors as specified in
Schedule 2.1 hereto, and (iii) the Company shall deliver to the Investors
Warrants to purchase the number of shares of Common Stock as is set forth
opposite the name of such Investor on Schedule 2.1.
          1.3 Terms of Series A Preferred Stock. The Series A Preferred Stock
shall have the rights, preferences and privileges as set forth in the
Certificate of Designation, Preferences and Rights attached hereto as Exhibit B
(the “Certificate of Designation”) to be filed prior to the Closing by the
Company with the Secretary of State of Delaware.
          1.4 Original Notes. Effective as of the Closing Date, the Notes shall
be canceled and shall thereafter represent only the right to receive
certificates representing shares of the Series A Preferred Stock.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          2.1 Investor Representations and Warranties. Such Investor hereby
represents and warrants to the Company as follows on the Execution Date and the
Closing Date:
               (a) Organization; Authority. Such Investor, if not a natural
person, is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization. Such Investor has the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. This Agreement has been duly executed by such Investor, and when
delivered by such Investor in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Investor, enforceable against
it in accordance with its terms.
               (b) Ownership of the Notes. Such Investor is the sole owner of
all of the Notes set forth opposite its name on Schedule 2.1 hereof, free and
clear of any and all liens, claims and encumbrances of any kind.

 



--------------------------------------------------------------------------------



 



               (c) Investment Intent. Such Investor is acquiring the Series A
Preferred Stock and Warrants as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Series A Preferred Stock or Warrants or any part thereof, except pursuant to
sales that are exempt from the registration requirements of the Securities Act
and/or sales registered under the Securities Act. Such Investor does not have
any agreement or understanding, directly or indirectly, with any person or
entity to distribute the Series A Preferred Stock or Warrants. Notwithstanding
anything in this Section 2.1(c) to the contrary, by making the representations
herein, such Investor does not agree to hold the Series A Preferred Stock or
Warrants for any minimum or other specific term and reserves the right to
dispose of the Series A Preferred Stock or Warrants at any time in accordance
with or pursuant to a registration statement or an exemption from the
registration requirements under the Securities Act.
               (d) Investor Status. At the time such Investor was offered the
Series A Preferred Stock, it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) of Regulation D under the Securities Act.
Such Investor is not a broker-dealer. Each Investor has completed an accredited
investor certification in the form attached hereto as Exhibit C.
               (e) General Solicitation. Such Investor is not acquiring the
Series A Preferred Stock or Warrants as a result of or subsequent to any
advertisement, article, notice or other communication regarding the Series A
Preferred Stock or Warrants published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.
               (f) Reliance. Such Investor understands and acknowledges that
(i) the Series A Preferred Stock and Warrants are being offered and sold to it
without registration under the Securities Act in a transaction that is exempt
from the registration provisions of the Securities Act, and (ii) the
availability of such exemption depends in part on, and the Company will rely
upon the accuracy and truthfulness of, the foregoing representations, and such
Investor hereby consents to such reliance.
               (g) Brokers and Finders. Such Investor has no knowledge of any
person who will be entitled to or make a claim for payment of any finder fee or
other compensation as a result of the consummation of the transactions
contemplated by this Agreement.
          2.2 Company Representations and Warranties. The Company hereby makes
the following representations and warranties to each Investor on the Execution
Date and on the Closing Date:
               (a) Organization and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction where the nature of the

 



--------------------------------------------------------------------------------



 



business it conducts makes such qualification necessary, except where the
failure to do so would not have a material adverse effect on the Company.
               (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and to issue the Series A Preferred Stock and the
Conversion Shares, as such term is defined in the Certificate of Designation,
upon conversion of the Series A Preferred Stock in accordance with the terms of
the Certificate of Designation, to issue the Warrants and Warrant Shares, as
such term is defined in the Warrants, upon exercise of the Warrants in
accordance with the terms of the Warrants and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and the Certificate of Designation and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by the
Company’s Board of Directors, and no further consent or authorization of the
Company, its Board of Directors (including any committee thereof) or any class
of the Company’s stockholders is required. This Agreement, the Warrants and the
Certificate of Designation have been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligations of the Company enforceable against the Company, in
accordance with their terms.
               (c) Issuance of the Series A Preferred Stock. The Series A
Preferred Stock, when issued at the Closing, will be duly authorized, validly
issued, fully paid and non-assessable and will be free and clear of all taxes,
liens, options or other encumbrances of any nature.
               (d) No Conflicts. The execution, delivery and performance of this
Agreement, the performance by the Company of its obligations under the
Certificate of Designation and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the Series A Preferred
Stock, Conversion Shares and Warrant Shares will not, (i) result in a violation
of the certificate of incorporation of the Company (the “Certificate of
Incorporation”) or the bylaws of the Company (the “Bylaws”) or (ii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and rules or
regulations of any self-regulatory organizations to which either the Company or
its securities are subject) applicable to the Company or by which any property
or asset of the Company is bound or affected. The Company is not in violation of
its Certificate of Incorporation, Bylaws or other organizational documents. The
Company is not in default (and no event has occurred which, with notice or lapse
of time or both, would put the Company in default) under, nor has there occurred
any event giving others (with notice or lapse of time or both) any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party except for such
violations, defaults or events that have had a material adverse effect.
               (e) Absence of Certain Changes. Since June 30, 2008, there has
been no material adverse change and no material adverse development in the
business, properties, operations, prospects, financial condition or results of
operations of the Company, except as disclosed in the reports, schedules, forms,
statements and other documents (including all

 



--------------------------------------------------------------------------------



 



financial statements and schedules thereto and all exhibits included therein and
documents incorporated by reference therein) required to be filed by the Company
with the Securities and Exchange Commission (the “SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended, filed
before the date hereof. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.
               (f) Certain Fees. No fees or commissions will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.
ARTICLE III
OTHER COVENANTS
          3.1 Securities Laws. Such Investor acknowledges that the Series A
Preferred Stock and Warrants have not been registered under the Securities Act
and may only be disposed of pursuant to an available exemption from or in a
transaction not subject to the registration requirements of the Securities Act.
          3.2 Restrictive Legend. Such Investor agrees to the imprinting of the
following legend on the Series A Preferred Stock and the Warrants:
     THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
          3.3 Listing/Quotation. The Company shall maintain, so long as any
Investor (or any of their affiliates) owns any Series A Preferred Stock or
Warrants, the listing or quotation of all Conversion Shares and Warrant Shares
from time to time issuable upon conversion of the Series A Preferred Stock on
each national securities exchange or automated quotation system on which shares
of Common Stock are listed or quoted from time to time.
          3.4 Reservation of Shares. The Company shall at all times have
authorized and reserved for the purpose of issuance a sufficient number of
Conversion Shares and Warrant Shares.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
          4.1 Fees and Expenses. Except as set forth in this Section 4.1, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the issuance of the Series A Preferred Stock.
          4.2 Entire Agreement; Amendments. This Agreement, together with the
exhibits and schedules hereto, contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.
          4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, against electronic confirmation thereof, (ii) the business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile telephone number specified in this Agreement later than 5:00
p.m. (New York City time) on any date, against electronic confirmation thereof,
(iii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

         
 
  If to the Company:   Echo Therapeutics, Inc.
 
      10 Forge Parkway
 
      Franklin, MA 02038
 
      Facsimile No.: (508) 553-8760
 
      Attn: Chief Executive Officer
 
       
 
  With copies to (which shall   Drinker Biddle & Reath LLP
 
  not constitute notice):   One Logan Square
 
      18th and Cherry Streets
 
      Philadelphia, PA 19103-6996
 
      Facsimile No.: (215) 988-2757
 
      Attn: Stephen T. Burdumy, Esq.
 
       
 
  If to the Investors:   At the address of such Investor set forth on Schedule
2.1 to this Agreement.

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

 



--------------------------------------------------------------------------------



 



          4.4 Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and by Investors holding a majority of the outstanding principal
amount of the Notes as of the date hereof or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.
          4.5 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
          4.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
No Investor may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.
          4.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
          4.8 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. The Company and
each Investor irrevocably consent to the jurisdiction of the United States
federal courts and state courts located in the State of New York in any suit or
proceeding based on or arising under this Agreement and irrevocably agree that
all claims in respect of such suit or proceeding may be determined in such
courts.
          4.9 Survival. The representations and warranties contained herein
shall survive until the expiration of the first anniversary following the
Closing. The agreements and covenants contained herein shall survive the Closing
and the delivery of the Series A Preferred Stock until the expiration of the
applicable statute of limitations (if any) therefor.
          4.10 Execution. This Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a scanned copy via electronic mail, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile or scanned signature page were an original thereof.
          4.11 Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining

 



--------------------------------------------------------------------------------



 



terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision which shall be a reasonable substitute therefor, and upon
so agreeing, shall incorporate such substitute provision in this Agreement.
          4.12 Further Assurances. The parties hereto agree that each shall
execute and deliver any and all further agreements, instruments, certificates
and other documents, and shall take any and all action, as any of the parties
hereto may reasonably deem necessary or desirable in order to carry out the
intent of the parties to this Agreement.
          4.13 Attorneys’ Fees. If either party shall commence an action or
proceeding to enforce any provisions relating to the obligations to close the
transactions contemplated by this Agreement prior to the Closing, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  COMPANY:    
 
                ECHO THERAPEUTICS, INC.    
 
           
 
  By:   /s/ Patrick T. Mooney
 
   
 
  Name:   Patrick T. Mooney    
 
  Title:   Chief Executive Officer    

[Additional Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Platinum Long Term Growth VII, LLC    
 
       
By:
Name:
  /s/ Platinum Long Term Growth VII, LLC
 
    
Title:
       

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Richard K. Wagner Family Trust    
 
       
By:
  /s/ Richard K. Wagner
 
    
Name:
  Richard K. Wagner    
Title:
  Trustee    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        The Price Family Trust    
 
       
By:
  /s/ Tracy K. Price
 
    
Name:
  Tracy K. Price    
Title:
  Trustee    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Michael R. Wigley    
 
       
By:
Name:
  /s/ Michael R. Wigley
 
Michael R. Wigley     
Title:
  Investor    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Edward J. Mooney    
 
       
By:
  /s/ Edward J. Mooney
 
    
Name:
  Edward J. Mooney    
Title:
  Trustee    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        David Wiener Revocable Trust    
 
       
By:
  /s/ David Wiener
 
    
Name:
  David Wiener    
Title:
  Trustee    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Kate Wiener Revocable Trust    
 
       
By:
  /s/ Kate Wiener
 
    
Name:
  Kate Wiener    
Title:
  Trustee    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



          INVESTOR:    
 
        Rick van der Toorn    
 
       
By:
  /s/ Rick van der Toorn
 
    
Name:
  Rick van der Toorn    
Title:
  Investor    

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 2.1
Investors

                                      Original             Preferred        
Investor   Notes     PIK Notes     Stock*     Warrants  
Platinum Long Term Growth VII, LLC
    1,561,740.00       80,721.02       1,216,636       121,663  
Richard K. Wagner Family Trust
    124,899.00       5,059.88       96,264       9,626  
The Price Family Trust
    124,899.00       5,059.88       96,264       9,626  
Michael R. Wigley
    62,449.00       2,529.89       48,131       4,813  
Edward J. Mooney
    31,225.00       1,265.00       24,065       2,406  
David Wiener Revocable Trust
    25,000.00       1,012.78       19,267       1,926  
Kate Wiener Revocable Trust
    25,000.00       1,012.78       19,267       1,926  
Rick van der Toorn
    25,000.00       1,012.78       19,267       1,926  

 

*   Fractional shares issuable upon exchange shall be settled in cash at
Closing.

 